DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2020/0024787), and in further view of Kim (US 2011/0252577).
Regarding claim 11, Smith figures 1, 3, and 6 teach a washing machine appliance comprising: 
a cabinet (102); 
a tub (108 wash tub) housed within the cabinet; 
a basket (112 wash basket) rotatably mounted within the tub; 
a measurement device (172) attached to the tub; 
a motor (140) in mechanical communication with the basket, the motor configured to selectively rotate the basket within the tub; and 

spinning the basket at a set dwell speed during a predetermined dwell period, [S240]
measuring movement of the tub during the predetermined dwell period, [S250]
determining an out-of-balance mass within the basket based on the measured movement. [S250][0025-47]
Smith also teaches measuring multiple displacement amplitudes within a given time and comparing the measured values with each other to make sure that they are within the threshold percentage of each other, e.g., to avoid erroneous measurements or statistical errors thereby suggesting a predetermined dwell time.[0074]
Smith is silent to halting the basket in response to determining the out-of-balance mass.
Kim is directed towards a washing machine and control method wherein if the measured vibration displacement data exceeds the limit value, the control unit 62 stops the operation of the motor 15.[0067]
It would have been obvious to one of ordinary skill in the art before the effective filing date to stop the motor if the vibration displacement exceeds the limit value because Smith teaches out-of-balance issues can cause the wash basket to contact the wash tub during rotation and can further cause movement of the wash tub within the cabinet.  Significant movement of the wash tub can, in turn, generate increased noise, vibrations, washer "walking," and/or cause excessive wear and premature failure of appliance components.[Smith 0004]
Regarding claim 12, Smith teaches measurement device 172 in accordance with the present disclosure may include an accelerometer which measures translational motion, such as acceleration along one or more directions.  Additionally or alternatively, a measurement device 172 may include a gyroscope, which measures rotational motion, such as rotational velocity about an axis.  Moreover, according to exemplary embodiments, a measurement device 172 may include more than one gyroscope and/or more than one accelerometer. Control panel 150 and other components of washing machine appliance 100, such as drive assembly 138 and measurement device 172, may be in communication with 
Regarding claim 13, Smith figure 2 teaches the tub defines an X-axis, a Y-axis, and a Z-axis which are mutually orthogonal to each other, the Z-axis extending along a longitudinal direction and defining a center of the tub, and wherein movement is measured along a vector in a plane defined by the X-axis, and Y-axis.
Regarding claim 14, Smith teaches Smith also teaches measuring multiple displacement amplitudes within a given time and comparing the measured values with each other to make sure that they are within the threshold percentage of each other, e.g., to avoid erroneous measurements or statistical errors thereby suggesting measuring movement comprises determining a first displacement amplitude of the tub during the predetermined dwell period, and determining a second displacement amplitude of the tub subsequent to detecting the first displacement amplitude.[0074]
Regarding claim 15, Smith teaches measurement device 172 in accordance with the present disclosure may include an accelerometer which measures translational motion, such as acceleration along one or more directions.  Additionally or alternatively, a measurement device 172 may include a gyroscope, which measures rotational motion, such as rotational velocity about an axis.  Moreover, according to exemplary embodiments, a measurement device 172 may include more than one gyroscope and/or more than one accelerometer thereby reading on measuring the first displacement amplitude comprises detecting movement of the tub using an accelerometer or a gyro sensor.[0044]
Regarding claim 16, Smith teaches measuring multiple displacement amplitudes within a given time and comparing the measured values with each other to make sure that they are within the threshold percentage of each other, e.g., to avoid erroneous measurements or statistical errors thereby suggesting determining the first displacement amplitude of the tub comprises detecting a plurality of displacement amplitudes values over a set duration of time.[0074]
Regarding claim 17, Smith teaches averaging the last ten measured displacement amplitudes to obtain a true and accurate measure of the displacement of the center of gravity of the wash tub.  According to alternative embodiments, a single displacement amplitude may be measured once steady state is reached thereby reading on the first displacement value is a single value of the plurality of displacement amplitude values.[0074]
Regarding claim 18, Smith teaches averaging the last ten measured displacement amplitudes to obtain a true and accurate measure of the displacement of the center of gravity of the wash tub thereby suggesting the first displacement value is a new value calculated from the plurality of displacement amplitude values.[0074]
Regarding claim 19, Smith teaches comparing the displacement amplitude (or an averaged displacement amplitude) to a displacement threshold to determine whether the out of balance condition exceeds an appliance threshold thereby reading on determining an out-of-balance mass comprises calculating an increase in displacement greater than or equal to a predetermined variation between the first displacement amplitude and the second displacement amplitude.[0075]
Regarding claim 20, Smith teaches measuring multiple displacement amplitudes within a given time and comparing the measured values with each other to make sure that they are within the threshold percentage of each other, e.g., to avoid erroneous measurements or statistical errors thereby suggesting the predetermined variation is ten percent to be an obvious threshold.[0074]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711